Citation Nr: 1718029	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache condition (also claimed as traumatic brain injury), to include as secondary to service connected fracture of the mandible.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for fracture of the mandible.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service connected disabilities.  


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011, April 2013 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2011 rating decision denied service connection for headaches; the April 2013 rating decision denied service connection for tinnitus; and the August 2014 rating decision denied the increased rating claims for fracture of the mandible and hearing loss, and denied a 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service connected disabilities.  The three appeals were merged on March 8, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On September 2014 and May 2015 VA Forms 9, the Veteran requested that he be scheduled for a video-conference hearing before the Board.  A video-conference hearing was scheduled to be held in April 2017.  A VA report of general information dated April 4, 2017, shows that the Veteran's VA provider called and cancelled the hearing, indicating that the Veteran was hospitalized and would not be released in time to attend the hearing.  As good cause has been shown as to why the Veteran did not appear at the scheduled hearing, remand is warranted to reschedule the videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge at the AOJ.  The Veteran must be notified in writing of the date, time, and location of the hearing.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




